NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT


ERASMO RODRIGUEZ,                )
                                 )
           Appellant,            )
                                 )
v.                               )                 Case No. 2D19-474
                                 )
STATE OF FLORIDA,                )
                                 )
           Appellee.             )
________________________________ )

Opinion filed November 22, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Polk County; Mark F. Carpanini, Judge.

Erasmo Rodriguez, pro se.


PER CURIAM.


             Affirmed.


NORTHCUTT, KELLY, and MORRIS, JJ., Concur.